— Appeal from a judgment of the County Court of Saratoga County, rendered May 16, 1978, convicting defendant upon his plea of guilty of the crime of arson in the fourth degree. The defendant, on this appeal, contends that it was error to accept his plea of guilty because of the court’s failure to inquire into defendant’s mental competence at the time of sentencing. CPL 730.30 (subd 1) permits the court to issue an order of examination when it is of the opinion that the defendant may be an incapacitated person. After a defendant has been convicted on a plea of guilty or after trial, the People are not required to assume the burden again of establishing that what was done was regular in the absence of evidence to the contrary. In order to be entitled to a hearing on the question of competency, evidence that defendant was incompetent when he pleaded guilty must be adduced (People v Smyth, 3 NY2d 184). The transcript of the arraignment indicates that the defendant was calm, answered all questions rationally and intelligently, and demonstrated no aberrations in behavior or thought pattern. He had, additionally, the assistance of counsel who presented his prior mental history to the court and indicated that the defendant had demonstrated a change in condition in the last two weeks. The *759defendant had been examined just two months before the sentence and adjudged competent then. Judgment affirmed. Mahoney, P. J., Greenblott, Sweeney, Kane and Mikoll, JJ., concur.